Exhibit 10.4

COMMUNICATIONS SYSTEMS, INC.

1990 STOCK OPTION PLAN FOR NONEMPLOYEE DIRECTORS

ARTICLE I
PURPOSE

          The purposes of the 1990 Communications Systems, Inc. Stock Option
Plan for Nonemployee Directors (the “Plan”) are to attract and retain the
services of experienced and knowledgeable nonemployee Directors of
Communications Systems, Inc. (the “Corporation”) and to provide an incentive for
such Directors to increase their proprietary interest in the Corporation’s
long-term success and progress.

ARTICLE II
SHARES SUBJECT TO THE PLAN

          The total number of shares of Common Stock, par value $.05 (the
“Shares”), of the Corporation for which options may be granted under the Plan is
300,000,1 subject to adjustment in accordance with Article VI hereof. Such
Shares shall be authorized and unissued shares and shall include shares
representing the unexercised portion of any option granted under the Plan which
expires or terminates without being exercised in full.

ARTICLE III
ADMINISTRATION OF THE PLAN

          The Plan shall be administered by the Board of Directors of the
Corporation (the “Board”), or, in the event the Board shall appoint and/or
authorize a Compensation Committee to administer this Plan, by such committee.
Subject to the terms of the Plan, the Board shall have the power to construe the
provisions of the Plan, to determine all questions arising thereunder and to
adopt and amend such rules and regulations for the administration of the Plan as
it may deem desirable.

ARTICLE IV
PARTICIPATION IN THE PLAN

          Each Director of the Corporation who is not otherwise an employee of
the Corporation or any subsidiary (“Director”) shall receive annually an option
to acquire 3,000 Shares2 under the Plan subject to adjustment in accordance with
Article VI hereof, concurrent with the annual meeting of the stockholders of the
corporation (whether or not such Director is up for election), commencing with
the 1990 election; provided that no options will be awarded after the 2010
annual meeting of stockholders.3

ARTICLE V
OPTION TERMS

          Each option granted to a Director under the Plan and the issuance of
Shares thereunder shall be subject to the following terms.

 

 

1 Originally 100,000. Adjusted for stock split in 1993 to 200,000. In March 2001
the Board approved and in May 2001 the shareholders approved an increase to
300,000 shares.

2 Originally 1,000 shares; increased from time to time, most recently at the May
18, 1999 Annual Shareholders meeting when the annual grant was increased to
3,000 shares.

3 Last clause approved by the Company’s Board of Directors on August 11, 2011.


--------------------------------------------------------------------------------



          1.   Option Agreement. Each option granted under the Plan shall be
evidenced by an option agreement (the “Agreement”) duly executed on behalf of
the Corporation and by the Director to whom such options is granted. Each
Agreement shall comply with and be subject to the terms and conditions of the
Plan and shall conclusively evidence by the optionee’s signature thereon that it
is the intent of the optionee to serve as a director of the Corporation for the
remainder of the calendar year in which the option was granted. Any Agreement
may contain such other terms, provisions and conditions not inconsistent with
the Plan as may be determined by the Board. No option shall be granted within
the meaning of the Plan and no purported grant of any option shall be effective
until such an option agreement shall have been duly executed on behalf of the
Corporation and the Director to whom the option is to be granted.

          2.   Option Exercise Price. The option exercise price for an option
granted under the Plan shall be the fair market value of the Shares covered by
the option at the time the option is granted. For purposes of the Plan, “fair
market value” may mean the closing price or the mean between the high and low
sale prices quoted on the day of grant on the National Association of Securities
Dealers Automatic Quotation System, whichever is less.

          3.   Time and Manner of Exercise of Option. Options are exercisable
immediately after their grant and may be exercised in full at one time or in
part from time to time. Any option may be exercised by giving written notice,
signed by the person exercising the option, to the corporation stating the
number of Shares with respect to which the option is being exercised,
accompanied by payment in full for such Shares, which payment may be in whole or
in part in Shares of the Common Stock of the Corporation already owned by the
person or persons exercising the option, valued at fair market value at the time
of such exercise.

          4.   Term of Options. Each option shall expire ten (10) years from the
date of the granting thereof, but shall be subject to earlier termination as
provided in the following sentence. In the event of the death of an optionee
during the period in which he or she is a Director of the Corporation, or within
the period between when the optionee ceases to be a director and the date on
which the option would otherwise expire by its terms, the option granted to such
optionee may be exercised only within one (1) year after the date of death of
such optionee or prior to the date on which the option expires by its terms,
whichever is earlier, by the estate of such optionee, or by any person or
persons whom the optionee shall have designated in writing on forms prescribed
by and filed with the Corporation or, if no such designation has been made by
the person or persons to whom the optionee’s rights have passed, by will or the
laws of descent and distribution.4

          5.   Transferability. The right of any optionee to exercise an option
granted to him or her under the Plan shall not be assignable or transferable by
such optionee otherwise than by will or the laws of descent and distribution,
and any such option shall be exercisable during the lifetime of such optionee
only by such optionee; provided, however, notwithstanding the foregoing, that
optionee may transfer the option to a revocable trust established by and, during
the lifetime of the optionee, solely controlled by the optionee, and such trust
shall possess the same rights with respect to the transferred option as were
granted to the optionee, as well as the rights specified in paragraphs 3 and 4
of this Article IV.5

          6.    Participant’s or Successor’s Rights as Stockholder. Neither the
recipient of an option under the Plan nor his or her successor(s) in interest
shall have any rights as a stockholder of the Corporation with respect to any
Shares subject to an option granted to such person until such person becomes a
holder of record of such Shares.

 

 

4 Amended by written action of the Board effective March 30, 2007.

5 Amended at Board meeting held May 13, 2010


--------------------------------------------------------------------------------



          7.   Regulatory Approval and Compliance. The Corporation shall not be
required to issue any certificate or certificates for Shares of its stock upon
the exercise of an option granted under the Plan or record as a holder of record
of such Shares the name of the individual exercising an option under the Plan,
without obtaining to the complete satisfaction of the Board the approval of all
regulatory bodies deemed necessary by the Board, and without complying, to the
Board’s complete satisfaction, with all rules and regulations, under federal,
state or local law deemed applicable by the Board.

ARTICLE VI
CAPITAL ADJUSTMENTS

          The aggregate number of Shares with respect to which options may be
granted under the Plan, as provided in Article II, the number of Shares for
which options are to be granted annually under Article IV, the number of Shares
subject to each outstanding option and the price per share specified in such
options, all may be adjusted, as the Board shall determine at its sole
discretion or as may be required, for any increase or decrease in the number of
issued shares of Common Stock of the Corporation resulting from a subdivision or
consolidation of Shares or any other similar capital adjustment, the payment of
a stock dividend, or other increase or decrease in such Shares effected without
receipt of consideration by, or a merger, or consolidation of, the Corporation,
or the distribution of shares of another corporation as a stock dividend, or the
sale of all or substantially all of the assets of, or the liquidation of, the
Corporation.

ARTICLE VII
EXPENSES OF THE PLAN

          All costs and expenses of the adoption and administration of the Plan
shall be borne by the Corporation, and none of such expenses shall be charged to
any optionee.

ARTICLE VIII
APPROVAL OF STOCKHOLDERS

          The Plan shall be subject to approval by the vote of stockholders
holding at least a majority of the voting stock of the Corporation, voting in
person or by proxy at a duly held stockholders’ meeting.

ARTICLE IX
TERMINATION AND AMENDMENT OF THE PLAN

          The Board may amend, terminate or suspend the Plan at any time, in its
sole and absolute discretion; provided, however, that without the approval of
stockholders no amendment shall (1) increase the number of Shares subject to the
Plan; (2) reduce the option price below 100% of the market value of the Shares,
subject to adjustment under Article VI, the number of Shares for which options
may be granted to each Director in a calendar year; or (4) change the timing
with respect to which such options are granted.

ARTICLE X
EFFECTIVE DATE

          The effective date of the Plan shall be the date on which the Plan is
approved by its stockholders.

--------------------------------------------------------------------------------